ORDER STAYING AUTOMATIC REINSTATEMENT
The Indiana Supreme Court Disciplinary Commission has filed an Objection to Automatic Reinstatement in this case, therein asking this Court to stay the automatic reinstatement of the respondent, Randall L. Cable, pending hearing pursuant to Ind. Admission and Discipline Rule 28(4)(c)(2).
The respondent was suspended from the practice of law for thirty (30) days, effective October 8, 1999, for attorney misconduct. Matter of Cable, 715 N.E.2d 396 (Ind.1999). Pursuant to the terms of that order, the respondent is to be automatically reinstated after the 30 days, on November 7, 1999. In its objection to the respondent’s automatic reinstatement, the Commission states that it filed an Amended Verified Complaint for Disciplinary Action against the respondent on May 20, 1999, in which it alleges that he engaged in four counts of attorney misconduct.
Indiana Admission and Discipline Rule 23(4)(c)(2) provides that the pendency of other complaints may be grounds for the Commission to object to the automatic reinstatement of an attorney. Accordingly, we find that the respondent’s automatic reinstatement to the bar of this state should be stayed pending a hearing before this Court to determine whether he should be reinstated. Admis.Disc.R. 23(4)(c).
IT IS, THEREFORE, ORDERED that the automatic reinstatement to the bar of this state of the respondent, Randall L. Cable, is hereby stayed pending further order of this Court. This Court will conduct a hearing, pursuant to Admis.Disc.R. 23(4)(c), on the issue of his reinstatement. The time and date of that hearing will be set by further order of this Court.
The Clerk of this Court is directed to forward a certified copy of this Order to the respondent by certified mail, return receipt requested; to the Indiana Supreme Court Disciplinary Commission; and to all other entities listed in Admis.Disc.R. 23(3)(d), governing suspension.
All Justices concur.